NUMBER 13-18-00246-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JORGE ALBERTO CLEMENTE
GUAJARDO,                                                                  Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      This cause is currently before the Court on appellant's third unopposed motion for

extension of time to file the brief. The reporter’s record was filed on October 5, 2018,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant two extensions of time
totaling 151 days to file the brief, and appellant now seeks an additional 60 days, until

June 4, 2019, to file the brief.

       The Court GRANTS appellant’s third unopposed motion for extension to file the

brief and ORDERS the Honorable Victoria Guerra to file the brief on or before June 4,

2019. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.       No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of April, 2019.




                                              2